 1   HEATHER M. MCKEON, ESQ.: SBN: 186414
     E-mail: hmckeon@tharpe-howell.com
 2   THARPE & HOWELL, LLP
     15250 Ventura Boulevard, Ninth Floor
 3   Sherman Oaks, CA 91403
     (818) 205-9955; (818) 205-9944 fax
 4
     Attorneys for Defendant,
 5   MIDVALE INDEMNITY COMPANY
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   SOPHIA BRULEE, an individual, TOOLS N         Case No. 1:17-CV-01434-JLT
     THANGS INC., a California corporation
12                                                 Complaint Filed: October 24, 2017
                          Plaintiff,               [assigned to Jennifer L. Thurston, U.S. Magistrate
13                                                 Judge]
     v.
14                                                 STIPULATION TO CONTINUE PRETRIAL
     GEICO INSURANCE AGENCY INC, a                 CONFERENCE; [PROPOSED] ORDER
15   Maryland corporation; MIDVALE                 ADVANCING PRETRIAL CONFERENCE
     INDEMNITY COMPANY, an Illinois                (Doc. 25)
16   corporation, GALLAGHER BASSETT
     SERVICES INC., an Illinois corporation, and
17   DOES 1-25, inclusive,

18                        Defendants.

19

20              STIPULATION TO CONTINUE PRETRIAL CONFERNCE
21          Plaintiff Tools N’ Thangs Inc., and Defendant Midvale Insurance Company
22   hereby enter into this stipulation by and through their counsel of record.
23          Whereas the pre-trial conference in this action is scheduled to be held on
24   November 9, 2018;
25          Whereas Defendant’s trial counsel has a scheduling conflict, created by a
26   recently ordered Department of Insurance mediation, precluding her from attending
27   the pre-trial conference on November 9, 2018;
28          Whereas Plaintiff is agreeable to continuing the pre-trial conference to
                                                   -1-
30          STIPULATION TO CONTINUE PRETRIAL CONFERENCE; [PROPOSED] ORDER ADVANCING
                                      PRETRIAL CONFERENCE
31                                                               Case No.: 1:17-CV-01434-JLT
                                        1   accommodate counsel’s schedule; and
                                        2         Whereas the Parties have agreed to a one-week continuance of the pre-trial
                                        3   conference to November 16, 2018. Note that this agreement will not affect the
                                        4   deadline for filing the joint pre-trial statement. This is not a request to continue the
                                        5   December 10, 2018 trial date or the November 13, 2018 settlement conference.
                                        6         The parties hereby stipulate as follows:
                                        7         1. The November 9, 2018 pre-trial conference should be continued to
                                        8            November 16, 2018; and
                                        9         2. The Parties’ deadline to file their joint pre-trial statement will remain
                                       10            unchanged as a result of this stipulation.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   IT SO STIPULATED
                                       13

                                       14    Dated: October 17, 2018                                MARDEROSIAN & COHEN
                                       15

                                       16                                               By:        /s/ Heather Cohen
                                       17                                                         MICHAEL G.
                                                                                                  MARDEROSIAN
                                       18                                                         HEATHER COHEN
                                       19
                                                                                                  Attorneys for Plaintiff
                                                                                                  TOOLS N THANGS, INC.
                                       20

                                       21
                                             Dated: October 17, 2018                              THARPE & HOWELL, LLP
                                       22

                                       23

                                       24                                               By:       /s/ Heather M. McKeon
                                                                                                  HEATHER M. MCKEON
                                       25
                                                                                                  Attorney for Defendant
                                       26                                                         MIDVALE INDEMNITY
                                                                                                  COMPANY
                                       27

                                       28
                                                                                       -2-
                                       30          STIPULATION TO CONTINUE PRETRIAL CONFERENCE; [PROPOSED] ORDER ADVANCING
                                                                             PRETRIAL CONFERENCE
                                       31                                                           Case No.: 1:17-CV-01434-JLT
                                        1                                                [PROPOSED] ORDER
                                        2              Upon consideration of the Parties’ stipulation and good cause appearing, it is
                                        3   hereby ORDERED as follows:
                                        4              1. The November 9, 2018 pre-trial conference is hereby ADVANCED to
                                        5                   November 5, 20181, at 10:00 a.m.
                                        6              2.   The deadline for the parties to file their joint pre-trial statement is unchanged.
                                        7

                                        8   IT IS SO ORDERED.

                                        9          Dated:      October 18, 2018                                       /s/ Jennifer L. Thurston
                                       10                                                                  UNITED STATES MAGISTRATE JUDGE
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28   1
                                                The date proposed by the stipulation is not available to the Court.
                                                                                                           -3-
                                       30               STIPULATION TO CONTINUE PRETRIAL CONFERENCE; [PROPOSED] ORDER ADVANCING
                                                                                  PRETRIAL CONFERENCE
                                       31                                                                                  Case No.: 1:17-CV-01434-JLT
